United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
GEOSPATIAL-INTELLIGENCE AGENCY,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0268
Issued: August 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2019 appellant, through counsel, filed a timely appeal from a
September 20, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a foot condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 21, 2018 appellant, then a 56-year-old police officer, filed an occupational
disease claim (Form CA-2) alleging that he developed posterior tibial tendinitis and Achilles
tendinitis, with developing plantar fasciitis causally related to factors of his federal employment,
including wearing police/tactical combat boots for approximately seven years and excessive
walking. He explained that he was required to be on foot patrols for long hours over the years and
had been required to wear “improper footwear” for work and, as a result, developed issues with
his Achilles, heal and arch. Appellant noted that he first became aware of his condition and
realized it was caused or aggravated by factors of his federal employment on September 20, 2018.
On the reverse side of the claim form, the employing establishment indicated that appellant stopped
work on September 20, 2018. Appellant attached an undated attending physician’s report (Form
CA-20) by Dr. Rhonda L. Davis, a podiatrist, who noted that she treated appellant from
September 6 through November 1, 2018 due to painful feet. Dr. Davis diagnosed posterior tibia
tendon dysfunction (PTTD) and plantar fasciitis. She checked a box marked “Yes” indicating her
belief that appellant’s condition was caused or aggravated by employment activity, noting that
appellant related that pain is worse with the demands of walking distances.
In a development letter dated January 29, 2019, OWCP informed appellant that he had not
submitted sufficient evidence to establish his claim. It advised him of the type of factual and
medical evidence necessary to establish his claim and afforded him 30 days to submit the necessary
evidence.
Appellant subsequently submitted an undated narrative statement indicating that he began
working for the employing establishment in 2011 as a federal police officer. His duties consisted
of foot patrols, primarily with two-hour periods of desk duty between rotations, and this was for a
12-hour period of working three days on, two days off, two days on, and then two days off,
repeatedly. Appellant noted that the employing establishment consisted of a north building and a
south building, approximately the length of a football field and a half per building, with eight floors
per building. Its standard operating procedures outlined that he was not to deter from the
prescribed footwear, which was a police/tactical combat style boot, and that sneakers or deviations
were not permitted. Appellant asserted that he was not aware that the footwear was not conducive
to the amount of standing and walking that he was being required to do. He indicated that he had
documented his complaints throughout the years regarding injuries to his feet. Appellant indicated
that his feet would hurt, but he just thought that it was fatigue from all the excessive walking. He
noticed that his pain progressively worsened and immediately informed his sergeant, who advised
him to get insoles, which he did. Appellant contended that his pain continued to worsen to the
point where it was unbearable and he could not stand on his feet in the morning when he awoke.
By decision dated March 13, 2019, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis
causally related to the accepted employment factors. It concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
2

OWCP continued to receive evidence. In a January 10, 2019 report, Dr. Davis indicated
that appellant had been under her care for five months and she recommended that he be placed on
desk duty while receiving treatment for his lower extremities indefinitely. In a prescription note
of even date, she referred appellant to physical therapy.
OWCP also received physical therapy notes dated February 28, 2019.
On April 8, 2019 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. A telephonic hearing was held on August 12, 2019.
Appellant subsequently submitted reports dated September 6, 2018 through January 10,
2019 from Dr. Davis who continued to note appellant’s complaint of pain in his feet and diagnoses
of plantar fasciitis and PTTD. Dr. Davis also diagnosed Achilles tendinitis and pronation
syndrome and in her September 13, 2018 note, indicated that appellant had been unable to perform
his agility test due to pain from walking in boots for the last seven years.
Appellant also submitted a September 9, 2019 note from Amber Morrow Sullivan, a nurse
practitioner, who diagnosed plantar fasciitis, chronic foot pain, left, midline low back pain without
sciatica, chronic pain in right foot, and neuropathy. Ms. Sullivan noted that appellant currently
served as a police officer, which required him to be on his feet for 12 hours a day and wear heavy
boots. She reported that he had had pain in his feet intermittently for several years; however, it
became more persistent in April 2018.
By decision dated September 20, 2019, OWCP affirmed its prior decision, as modified,
finding that the evidence of record contained a medical diagnosis establishing the medical
component of fact of injury. The claim remained denied, however, as the evidence of record was
insufficient to establish causal relationship between appellant’s diagnosed conditions and the
accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To establish that an injury sustained in the performance of duty in an occupational disease
claim, a claimant must submit: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; and (3) medical evidence establishing that the diagnosed condition is causally related
to the identified employment factors.6
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a foot condition
causally related to the accepted factors of his federal employment.
OWCP received a series of reports dated September 6, 2018 through January 10, 2019 from
Dr. Davis wherein she diagnosed plantar fasciitis, PTTD, Achilles tendinitis, and pronation
syndrome due to constant painful feet that worsened with walking. In her September 13, 2018
note, Dr. Davis indicated that appellant had been unable to perform his agility test due to pain from
walking in boots for the last seven years and recommended that he be placed on desk duty
indefinitely. While she provided multiple medical diagnoses, she did not offer an opinion as to
whether appellant’s employment caused or aggravated his conditions,8 nor did she specifically
discuss how any medical findings supported that his conditions resulted from the accepted
employment factor of wearing combat boots while walking at work. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.9 This evidence is therefore insufficient
to meet appellant’s burden of proof.
Appellant also submitted notes from a physical therapist and a nurse practitioner, in support
of his claim. Certain healthcare providers such as physician assistants, nurse practitioners,
physical therapists, and social workers are not considered “physician[s]” as defined under FECA.10

6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

J.L., Docket No. 18-1804 (issued April 12, 2019).

8

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

Id.

10

Section 8101(2) of FECA provides that medical opinion, in general, can only be given by a qualified physician.
This section defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013); B.J., Docket No. 18-1276 (issued February 4, 2019); J.R., Docket No. 18-0801 (issued
November 26, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006); see also S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).

4

Consequently, their medical findings and/or opinions are of no probative value and will not suffice
for purposes of establishing entitlement to compensation benefits.11
As the medical evidence of record does not contain rationalized medical evidence
establishing a foot condition causally related to the accepted employment factors, the Board finds
that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a foot condition
causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.

5

